         Case 3:19-cv-01950-MK           Document 21       Filed 08/19/20     Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

 LACEY ANN GREEN                                     Civil No. 3:19-cv-01950-MK

        Plaintiff,
                                                      ORDER TO PAY
        vs.,                                          EAJA FEES

 ANDREW SAUL,
 Comissioner Social Security
 Defendant.




Kasubhai, District Court Judge:

        Following my review of Plaintiff’s Motion and supporting documentation, and after

        consideration of Defendant’s response, and pursuant to the Equal Access to Justice

        Act, 28 U.S.C. § 2412, $11,500.00 is awarded to Plaintiff in care of her attorney, Nancy J.

        Meserow, and the check for EAJA fees shall be made payable to Nancy J. Meserow,

        based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney Nancy J.

        Meserow, subject to the satisfaction of Plaintiff's debts, if any, under Astrue v. Ratliff, 130

        S. Ct. 2521 (2010); and in addition, Plaintiff is awarded $10.00 for postage expenses.

        Any check issued for EAJA fees or for expenses shall be sent to Plaintiff in care of her

        attorney, Nancy J. Meserow, at her office, located at the following address:

        Law Office of Nancy J. Meserow
        7540 SW 51st Ave.
        Portland, OR
        97219.



ORDER to pay EAJA fees– 3:19-cv-01950-MK                                                       Page 1
        Case 3:19-cv-01950-MK        Document 21     Filed 08/19/20      Page 2 of 2


       IT IS SO ORDERED.


       Dated this 19th day of August 2020




                                        s/ Mustafa T. Kasubhai
                                        MUSTAFA T. KASUBHAI
                                        United States Magistrate Judge




ORDER to pay EAJA fees– 3:19-cv-01950-MK                                               Page 2
